Title: From Thomas Jefferson to William Branch Giles, 26 December 1825
From: Jefferson, Thomas
To: Giles, William Branch


Dear Sir
Monticello
Dec. 26. 25.
I wrote you a letter yesterday of which you will be free to make what use you please. this will contain matters not intended for the public eye. I see as you do, and with the deepest affliction, the rapid strides with which the federal branch of our government is advancing towards the usurpation of all the rights reserved to the states, and the consolidation in itself of all powers foreign and domestic; and that too by constructions which, if legitimate, leave no limits to their power. take together the decisions of the federal court, the doctrines of the President, and the misconstructions of the constitutional compact, acted on by the legislature of the federal branch and it is but too evident that the three ruling branches of that department are in combination to strip their Colleagues, the States authorities of the powers reserved by them and to exercise themselves all functions foreign and domestic. under the power to regulate Commerce they assume indefinitely that also over agriculture and manufactures, and  call it regulation to take the earnings of one of these branches of industry, and that too the most depressed and put them into the pockets of the other, the most flourishing of all. under the authority to establish post roads, they claim that of cutting down mountains for the construction of roads, of digging canals, and, aided by a little sophistry on the words ‘general welfare’ a right to do, not only the acts to effect that which are specifically enumerated and permitted, but whatsoever they shall think, or pretend will be for the general welfare, and what is our resource for the preservation of the constitution? reason and argument? you might as well reason and argue with the  marble columns encircling them. the Representatives chosen by ourselves?  they are joined in the combination, some from incorrect views of governmt some from corrupt ones, sufficient,  voting together, to  out-number the sound parts; and, with majorities of only 1, 2, or 3. bold enough to go forward in defiance. are we then to stand to our arms, with the hot-headed Georgian? No. that must be the last resource, not to be thought of until much longer and greater sufferings. if every infraction of a compact of so many parties is to be resisted at once, as a dissolition of it, none can ever be formed which would last one year. we must have patience and long endurance then with our brethren while under delusion; give them time for reflection and experience of consequences; keep ourselves in a situation to profit by the chapter of accidents, and separate from our companions only when the sole alternatives left are the dissolution of our union with them, or submission to a government without limitation of powers. between these two evils when we must make a choice, there can be no hesitation. but in the mean while the states should be watchful to note every material usurpation on their rights, to denounce them as they occur in the most peremptory terms, to protect against them as wrongs to which our present submission shall be considered, not as acknolegements or precedents of right, but as a temporary yielding to the lesser evil, until their accumulation shall overweigh that of separation. I would go still further, and give to the federal member; by a regular amendment of the constitution, a right to make roads and canals of intercommunication between the states, providing sufficiently against corrupt practices in Congress (log-rolling &c.) by declaring that the federal proportion of each state of the monies so employed shall be in works within the state, or elsewhere with it’s consent, and with a due salvo of jurisdiction. this is the course which I think safest and best as yet.You ask my opinion of the propriety of giving publicity to what is stated in your letter as having past between mr John Q. Adams and yourself. of this no one can judge but yourself. it is one of those questions which belong to the Forum of feelings. this alone can decide on the degree of confidence implied in the disclosure whether under no circumstances it was to be communicable to others? it does not seem to be of that character, or at all to wear that aspect. they are historical facts, which belong to the present, as well as future times. I doubt whether a single fact, known to the world, will carry as clear conviction to it, of the correctness of our knolege of the treasonable views of the federal party of that day as that disclosed by this the most nefarious and daring attempt to dissever the Union, of which the Hartford Convention was a subsequent chapter; and both of these having failed, Consolidation becomes the 4th chapter of the next book of their history. but this opens with a vast accession of strength from their younger recruits, who having nothing in them of the feelings or principles of ’76 now look to a single and splendid government of an Aristocracy, founded on banking institutions and monied in corporations under the guise and cloak of their favored branches of manufactures commerce and navigation, riding and ruling over the plundered  ploughman and beggared yeomanry. this will be to them a next best blessing to the Monarchy of their first aim, and perhaps the surest stepping stone to it.I learn with great satisfaction that your school is thriving well, and that you have at it’s head a truly classical scholar. he is one, of 3. or 4. only whom I can hear of in the state. we were obliged the last year to recieve shameful Latinists into the classical school of the University; such as we will certainly refuse as soon as we can get from better schools a sufficiency of those properly instructed to form a class. we must get rid of this Connecticut Latin, of this barbarous confusion of long and short—..—syllables which renders doubtful whether we are listening to a reader of Cherokee, Shawanee, Iroquis or what—our University has been most fortunate in the five Professors procured from England. a finer selection could not have been made. besides their being of a grade of science which has left little superior behind, the correctness of their moral character, their accomodating dispositions and zeal for the prosperity of the institution leave us nothing more to wish. I verily believe that as high a degree of education can now be obtained here as in the country they left. and a finer set of youths I never saw assembled for instruction. they committed some irregularities at first, until they learned the lawful length of their tether. since which it has never been transgressed in the smallest degree. a great proportion of them are severely devoted to study; and I fear not to say that within 12. or 15. years from this time a majority of the Rulers of our state will have been educated here. they shall carry hence the correct principles of our day and you may count assuredly that they will exhibit their country in a degree of sound respectability it has never known either in our days, or those of our forefathers. I cannot live to see it. my joy must only be that of anticipation. but that you may see it in full fruition is the probable consequence of the 20. years I am ahead—of you in time, and is the sincere prayer of your affectionate and constant friendTh: Jefferson